The opinion of the Court was delivered by
Heydenfeldt, Justice.
We have before decided that this Court has no power to review the facts of a case, so as to reverse a judgment on verdict, except where the Court below has been applied to for a new trial, on the ground that the verdict was contrary to evidence, and has refused such new trial, and an appeal is taken directly from such refusal.
All of the points made by the appellants, which can be considered in this case, require a revisal of the facts given in evidence. And although there was a motion for a new trial, and the motion refused—yet there is no appeal from that refusal. The appeal is from the final judgment only, and we are therefore precluded from any examination of the facts.
The judgment is affirmed, with costs.-